      Case 6:20-cv-00128-ADA-JCM Document 30 Filed 11/23/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 CYWEE GROUP LTD.,                            §
          Plaintiff,                          §
                                              §
                                              §
 v.                                           §     CIVIL ACTION 6:20-cv-00128-ADA
                                              §
                                              §
 GOOGLE LLC,                                  §
          Defendant.                          §


                        NOTICE OF APPEARANCE OF COUNSEL
TO THE HONORABLE COURT:

       Plaintiff hereby notifies the Court that Mark D. Siegmund of Shore Chan DePumpo LLP

makes a formal entry of appearance in the above-styled and numbered causes as counsel for

Plaintiff, CyWee Group Ltd. The undersigned counsel requests a copy of all pleadings, discovery,

correspondence and orders be sent to him.




Notice of Appearance of Counsel                                                         Page | 1
      Case 6:20-cv-00128-ADA-JCM Document 30 Filed 11/23/20 Page 2 of 2




DATED: November 23, 2020                    Respectfully submitted,

                                            By: /s/ Mark D. Siegmund_____
                                            Michael W. Shore (Texas 18294915)
                                            mshore@shorechan.com
                                            Alfonso G. Chan (Texas 24012408)
                                            achan@shorechan.com
                                            Ari B. Rafilson (Texas 24060456)
                                            arafilson@shorechan.com
                                            William D. Ellerman (Texas 24007151)
                                            wellerman@shorechan.com
                                            Corey M. Lipschutz (Texas 24099303)
                                            clipschutz@shorechan.com
                                            Mark D. Siegmund (Texas 24117055)
                                            msiegmund@shorechan.com
                                            SHORE CHAN DEPUMPO LLP
                                            901 Main Street, Suite 3300
                                            Dallas, Texas 75202
                                            Tel: (214) 593-9110
                                            Fax: (214) 593-9111

                                            COUNSEL FOR PLAINTIFF
                                            CYWEE GROUP LTD.

                                  CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered

electronically via U.S. District Court [LIVE]- Document Filing System, to all counsel of record,

on this the 23rd day of November 2020.

                                             /s/ Mark D. Siegmund
                                             Mark D. Siegmund




Notice of Appearance of Counsel                                                          Page | 2
